AO 2458 (Rev. 02/18) Judgment in a Ctiminal Case

Attaehment (Page l) - Statement of Reascns

DEFENDANT; Mario Castro
CASE NUMBER: 1 :16-cr-10320-GAO-8
DISTRICT: Massachusetts

l.

II.

IIl.

STATEMENT OF REASONS
(Not for Public Disclosure)
Sections I, II, III, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

A. D The court adopts the presentence investigation report without change.

B. E| The court adopts the presentence investigation report with the following changes. (Use Secrion thl ifnecessary)
(Check all that apply and specify court determination, findings, or comments, re erencing paragraph numbers in the presentence report.)

1. l:| Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefiy
summarize the changes. including changes to base offense level, or specific ofcnse characteristics)

2. I:l Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court1 (brie_/Iy
summarize the changes, including changes to victim-related adjustments, role in the a_[]'ense, obstruction ofjustice, multiple counts, or
acceptance of responsibility)

3. L'_l Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briq/ly
summarize the changes, including changes to criminal history category or scares, career offender siatus, ar criminal livelihood determinations)

4. l:l Addifional COmmentS Or Findings: (include comments or factual findings concerning any information in the presentence report,
including information that the Federal Bureau of Prlsons may rely on when it makes inmate classification, designation, or programming
decisions; any other rulings on disputed portions of the presentence investigation repart,' identification of those portions of the report in dispute
but for which a court determination is unnecessary because the matter will not affect sentencing or the court will not consider it)

C. El The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
AppliCablC Sel'!f€ncing Guideline! (if more than one guideline applies, list the guideline producing the highest offense level)

COURT FINDING ON MANDATORY MIN]MUM SENTENCE (Check all that apply)

A. E\ One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
above the applicable mandatory minimum term.

B. E| One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

E| findings of fact in this case: (Specz)y)

L`_| substantial assistance (18 U.S.C. § 3553(e))
l'_`| the statutory safety valve (18 U.S.C. § 3553(1))

C. U No count of conviction carries a mandatory minimum sentence.

COURT DETERMINAT]ON OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

Total Offense Level: 25
Criminal History Category: l
Gllideline Rangel (aji'er application of §5Gl.l and §§GI.Z) 57 fO 71 molith
Supervised Release Range: 2 to 5 years

Fine Range: $ 20.000 to $ 20.000,000

d Fine waived or below the guideline range because of inability to pay.

AO 245B (Rev. 02/18) Iudgment in a Criminal Case
Atlachment (Page 2) - Statemeut of Reasons

DEFENDANT: Nlario Castro
CASE NUMBER:1 :16-cr-10320-GAO-8

Not for Pub]ic Disclosure

 

DISTRICT: |V|assachusetts
STATEMENT OF REASONS
IV. GUIDELINE SENTENCING DETERMINATION (Check ali that appiy)
A. m The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
does not exceed 24 months.
B. E| The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
exceeds 24 months, and the specific sentence is imposed for these reasons: (U.ve Sectian V!lt ifnece.ssaty)
C. El The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.

(AIso complete Section V.)

D. E| The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Sectt'on VI)

V. DEPARTURES PURSUANT TO THE GUIDEL!NES MANUAL (lfapplicable)
A. The sentence imposed departs: (Check only one)
E| above the guideline range
El below the guideline range
B. Mofioll for departure before the court pursuant fo! (Check all that apply and specify reason(s) in sections C and D)
l. Plea Agreement
lII binding plea agreement for departure accepted by the court
ij plea agreement for departure, which the court finds to be reasonable
l] plea agreement that states that the government will not oppose a defense departure motion.
2. Motion Not Addressed in a Plea Agrcement
El government motion for departure
|I| defense motion for departure to which the government did not object
L`_l defense motion for departure to which the government objected
I:l joint motion by both parties
3. Other
El Other than a plea agreement or motion by the parties for departure
C. Reasons for departure: (Check all that apply)
El 4Al .3 Criminal History Inadequacy l:l 5K2.1 Death E| 5K2.12 Coercion and Duress
[J 5Hl.l Age El 5K2.2 Physical Injury _ |I| 5K2.l3 Diminished Capacity
El 5Hl .2 Education and Vocational Skills |Il 5K2.3 Extreme Psychological Injury El 5K2.]4 Public Welfare
El 5H1.3 Mental and Emotional Condition |Il 5K2.4 Abduction or Unlawful El 5K2.l6 Voluntary Disclosure of
Restraint Offense
El 5Hl .4 Physical Condition E 5K2.5 Property Damage or Loss |:l 5K2. 17 High-Capacity, Semiautomatic
Weapon
El 5Hl.5 Employment Record El 5K2.6 Weapon El 5K2.18 Violent Street Gang
El 5Hl.6 Family Ties and Responsibilities El 5K2.7 Disruption of Govemment IIl 5K2.20 Aberrant Behavior
Function
El 5H1.ll Military Service El 5K2.8 Extreme Conduct E] 5K2.21 Dismissed and Uncharged
Conduct
Cl 5Hl .ll Charitable Service/Good Works El 5K2.9 Criminal Purpose E] 5K2.22 Sex Offender Characteristics
El 5Kl .l Substantial Assistance l'_`| 5K2.10 Victim’s Conduct E| 5K2.23 Discharged Terrns of
Imprisonment
l:l 5K2.0 Aggravating/Mitigating |I| 5K2.11 Lesser Harm El 5K2.24 Unauthorized lnsignia
Circumstances
El 5K3.l Early Disposition Program
(EDP)
El Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (.tee "List of

Departure Pravisions " following the Index in the Guidelines Manual.) (Please specifv)

D. Sfate the basis for the departure. (Use Section VI!I U`necessary)

AO 245B (Rev. 02/18) ludgment in a Criminal Casc NO! for Public Disclosure
Attaclnnent (Page 3) _ Statement of Reasons

DEFENDANT: Mario Castro
CASE NUMBER: 1 :16-cr-10320-GAO-8
DISTRICT: Massachusetts

STATEMENT OF REASONS

Vl. COURT DETERMINATION FOR A VARIANCE (tfapplicable)
A. The sentence imposed is: (Checlt only ane)
El above the guideline range
El below the guideline range

B. Motion for a Val'ial\ee before the court pursuant tot (Check all that apply and specij) reason(s) in sections C and D)

l. Plea Agreement

El binding plea agreement for a variance accepted by the court

l:l plea agreement for a variance, which the court finds to be reasonable

El plea agreement that states that the government will not oppose a defense motion for a variance
2. Motion Not Addressed in a Plea Agreement

El government motion for a variance

l:| defense motion for a variance to which the government did not object

El defense motion for a variance to which the government objected

ij joint motion by both parties
3. Other

El Other than a plea agreement or motion by the parties for a variance

C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)
l:| The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(l)
El Mens Rea E] Extreme Conduct El Dismissed/Uncharged Conduct
El Role in the Offense El Victim Impact
El General Aggravating or Mitigating Factors (Spect)j»)

 

EI The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)

|Il Aberrant Behavior El Lacl< of Youthful Guidance

|Il Age |I| Mental and Emotional Condition

El Charitable Service/Good |I| Military Service
Works

El Community Ties |Il Non-Violent Offender

|I| Diminished Capacity El Physical Condition

El Drug or Alcohol Dependence |I| Pre-sentence Rehabilitation

El Employment Record l:l Remorse/Lack of Remorse

El Family Ties and El Other: (Specify)
Responsibilities

El Issues with Criminal History: (Spectjj))

 

To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
(18 U.S.C. § 3553(a)(2)(A))

To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))

'I`o protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))

To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))

To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))

To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 355 3(a)(2)(D))
To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)

To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))

Acceptance of Responsibility El Conduct Pre-trial/On Bond E Cooperation Without Government Motion for
Early Plea Agreement |Il Global Plea Agreement Departure

Time Served (not counted in sentence) |Zl Waiver of Indictment E| Waiver of Appeal

Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (Spect‘j§))

|I]l'_']|]\]l:||:ll:||:|l`_`ll]l] E|

 

IJ Other: (Specify)

 

D. State the basis for a variance (Use Section VIII if necessa)y)

AO 245B (Rev. 02/18) Judgment in a Criminal Casc Not for Publie Disclosure

DEFENDANT:

Attachment (Page 4) - Statcment of Reasons

Mario Castro

CASE NUMBER= 1 :16-cr-10320»er-8

DISTRICT:

Massachusetts

STATEMENT OF REASONS

VII. COURT DETERMINATIONS OF RESTITUTION

A. m Restitution Not Applicable.

B. Total Amount of Restitution: $

C. ReStifufioll nut 0rdered2 (Check anIy one)

l.

2.

E|

I:l

l:l

For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
determining complex issues of fact and relating them to the cause or amount of the victims’ losses would complicate
or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).

For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
3663(a)(l)(B)(ii).

For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or .
3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5))

For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
restitution order (18 U.S.C. § 3664(g)(l)).

Restitution is not ordered for other reasons. (Explain)

 

Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):

VIII. ADDITIONAL BAS!S FOR THE SENTENCE IN THIS CASE (lfapplicable)

 

 

 

 

Defendant’s Soc. Sec. No.: xXX'XX`8662 Date of Imposition f Judgment
0 102/2019
Defendant’s Date of Birth: 1968 `
Bureau of Prisons "
Defendant’s Residence Address: Signature Judge 0 (/

 

George . OToo|e, Jr. - Sr. U.S.D.J.

 

 

Date Signed

 

 

Defendant’s Mailing Address: Bucea" of lan-sons Name and Title ofh;gil /
/Q
/ if /

